                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALLAN D BOMBITA,                                    Case No. 4:19-cv-03707-JSW (KAW)
                                   8                     Plaintiff,                          ORDER GRANTING PLAINTIFF'S
                                                                                             REQUEST TO CONDUCT
                                   9              v.                                         JURISDICTIONAL DISCOVERY
                                  10     MAERSK LINE, LTD.,                                  Re: Dkt. No. 23
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On August 19, 2019, Plaintiff Allan D. Bombita requested a 45-day extension of time to
                                  14   file his opposition to the pending motion to dismiss to conduct jurisdictional discovery. (Dkt. No.
                                  15   23.) On August 20, 2019, Defendant Maersk Line, Limited filed an opposition, in which it
                                  16   recognized that district courts have broad discretion to permit or deny jurisdictional discovery, but
                                  17   that Plaintiff has provided no rational reason for allowing such discovery. (Dkt. No. 27 at 2.) In
                                  18   reply, Plaintiff explained that he intends to seek discovery regarding Defendant’s recruiting
                                  19   practices. (Dkt. No. 28 at 5-6.)
                                  20          Thereafter, the request to conduct jurisdictional discovery, as well as all other discovery
                                  21   matters in this case, were referred to the undersigned. (Dkt. No. 29.)
                                  22          In light of the foregoing, Plaintiff’s request to conduct jurisdictional discovery pertaining
                                  23   to Defendant’s recruitment practices is GRANTED, and he shall have 45 days from the date of
                                  24   this order to conduct discovery. Should disputes arise pertaining to the scope of discovery, the
                                  25   parties shall meet and confer in an attempt to resolve these disputes without court intervention. If
                                  26   they are unable to do so, the parties shall file a joint letter that complies with the undersigned’s
                                  27   standing order.
                                  28          Notwithstanding, Plaintiff is advised that the Court will not hesitate to enter a protective
                                   1   order or quash a subpoena that is overreaching or that it believes is not noticed in good faith. For

                                   2   example, based on the information provided, it does not appear that information regarding The

                                   3   Standard Club—Defendant’s insurance carrier—is relevant to jurisdictional discovery, and,

                                   4   without more information, the Court would be inclined to quash a deposition subpoena for its

                                   5   manager, Charles Taylor. (See Decl. of James F. Kuhne, Jr., Dkt. No. 27-1 ¶ 4.)

                                   6          IT IS SO ORDERED.

                                   7   Dated: October 16, 2019

                                   8                                                         __________________________________
                                                                                             KANDIS A. WESTMORE
                                   9                                                         United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
